Citation Nr: 1537505	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-00 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1967 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a June 2014 statement, the Veteran sought reimbursement for medical care expenses incurred between February 2013 and April 2014.  In a June 2015 appellate brief, the Veteran's representative suggested his medical records show he may have uncontrolled diabetes that is related to service.  He also argued he is entitled to an increased rating for his service-connected coronary artery disease (CAD), a TDIU rating, and service connection for avascular necrosis, to include as secondary to his service-connected CAD, and ulcerative colitis.  The issue of entitlement to payment or reimbursement of medical expenses incurred between February 2013 and April 2014 has been raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issues of service connection for uncontrolled diabetes, avascular necrosis, and ulcerative colitis; entitlement to a rating in excess of 60 percent for CAD, and entitlement to TDIU have been raised by the record in a June 2015 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends he has peripheral neuropathy of the upper and lower extremities caused by Agent Orange exposure in Vietnam.  His DD 214 shows he served in Vietnam.  A July 2010 VA neurology consultation note indicates the Veteran was diagnosed with chronic, symmetric, mixed sensorimotor peripheral neuropathy of the bilateral lower extremities.  The examiner indicated neuropathy has many causes and noted the Veteran was "possibly exposed to agent orange."  Axonal polyneuropathy of the upper extremities was diagnosed in July 2010.  It is not in dispute that the Veteran served in Vietnam, and is entitled to a presumption that he was exposed to herbicides therein.  

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  In order for the revised presumption to apply, the neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed. Reg. 54,763-54,766 (Sept. 6, 2013).  The RO adjudicated the Veteran's claim using the version of 38 C.F.R. § 3.309(e) that referred to "acute and subacute peripheral neuropathy" without consideration of the amended regulations.  See November 2013 statement of the case.  On remand, the RO is requested to adjudicate the peripheral neuropathy issues under the revised presumption.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).

The Veteran has not been afforded a VA examination with regard to his claim for service connection for peripheral neuropathy of his upper and lower extremities.  Based on the foregoing, the Board finds such an examination is necessary.

In his December 2013 substantive appeal, the Veteran asserted he sought treatment for symptoms of peripheral neuropathy between 1970 and 1985 from two separate private physicians.  He said his complaints were dismissed by both physicians.  He said he attempted to obtain his records from the physician who treated him between 1970 and 1979, but they were unavailable.  He did not indicate whether he sought the records from the second physician, Dr. A. Goldblatt; such records and any other private treatment records showing complaints related to Veteran's upper and/or lower extremities should be obtained on remand.

A review of the record shows that the most recent VA treatment records date from September 2011.  VA's duty to assist requires that any outstanding VA treatment records be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request him to identify all medical providers from whom he has sought treatment for his claimed peripheral neuropathy (including Dr. A. Goldblatt) and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified.  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. Obtain all of the Veteran's VA treatment records from September 2011 to the present relating to treatment for his claimed neuropathy, including records from Gainesville, Florida VA Medical Center (VAMC).  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

3. Then, arrange for an examination of the Veteran to ascertain the nature and likely etiology of his peripheral neuropathy of the upper and lower extremities.  The examiner must review the Veteran's claims file, elicit pertinent history, and conduct an examination (that includes any diagnostic studies deemed necessary).  Based on the record and examination of the Veteran, the examiner should provide responses to the following: 

(a) Identify (by medical diagnosis) all neuropathy-related disability(ies) of the upper and lower extremities found during the course of this appeal (including the July 2010 diagnosis of chronic, symmetric, mixed sensorimotor peripheral neuropathy of the bilateral lower extremities and July 2010 diagnosis of axonal polyneuropathy of the upper extremities).  Specifically, did the Veteran have early-onset peripheral neuropathy associated with Agent Orange exposure?  Early-onset neuropathy must become manifest to a degree of 10 percent or more within one year after January 1970, the date of his last presumed exposure to herbicides. 

(b) As to each diagnosed peripheral neuropathy disability(ies) of the upper and lower extremity disability, specifically indicate whether it is at least as likely as not (a 50% or better probability) that such is related to his service, to include due to exposure to herbicides in Vietnam. 

The opinion provider must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

4. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal, including addressing the revised herbicide exposure presumption regarding peripheral neuropathy.  If the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


